DETAILED ACTION
This non-final Office action is in response to the claims filed on July 8, 2020.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 3 is objected to because of the following informalities: “a lateral axis” should be amended to “the lateral axis” since “a lateral axis” is recited in claim 1.
Appropriate correction is required.

Drawings
The drawings are objected to because:  
Claim 3 – “wherein the first pivot point and the second pivot point are positioned between opposing sides of the vehicle body along a lateral axis thereof” is not illustrated in the figures.
Claim 15 – “wherein when the first door assembly is in the open position, the vertical support is positioned at a first location within the opening, and wherein when the first door assembly is in the closed position, the vertical support is positioned at a second location within the opening,” is not illustrated in the figures.
Claim 18 – “wherein the vertical support is coupled to the first door assembly via one or more linkage arms” is not illustrated in the figures.
Claim 19 – “wherein the vertical support is movable along a track defined, at least in part, by the vehicle body” is not illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 – “wherein the first pivot point and the second pivot point are positioned between opposing sides of the vehicle body along a lateral axis thereof” is unclear. Shouldn’t “lateral” be amended to “longitudinal?”
Claim 16 – aren’t “the first location” and “second location” reversed, due to the recitations of the first and second locations in claim 15?  Put another way, “when the first door assembly is in the open position and the vertical support is positioned at a first location within the opening,” as recited in claim 15, then “the first location” should correspond to “an edge of opening,” and not “a middle of the opening,” as recited in claim 16.  Thus, clarification and revision is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 – “wherein the vertical support is movable along a track defined, at least in part, by the vehicle body” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, it is unclear, for example but not limited to, what exactly constitutes the track, where this track is located, and how its connected to the vertical support. At least paragraph [00175] of the specification does not provide a sufficient description of said track.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0378171 to Reiter et al. (hereinafter “Reiter”).
Reiter discloses an autonomous vehicle comprising: 
a vehicle body 14; 
a door assembly 18; and 
a linkage assembly pivotably fixing the door assembly to the vehicle body, the linkage assembly comprising: 
a first linkage arm 22 pivotably fixing the door assembly to the vehicle body at a first pivot point A1 thereon; and 
a second linkage arm 124 pivotably fixing the door assembly to the vehicle body at a second pivot point 26 thereon, the second pivot point spaced apart from the first pivot point along a longitudinal axis of the vehicle body and a vertical axis of the vehicle body, 
wherein movement of the first linkage arm and the second linkage arm causes the door assembly to translate along the longitudinal axis and a lateral axis of the vehicle body. (claim 1)
Reiter further discloses wherein the first pivot point and the second pivot point are inset from a periphery of the vehicle body, (see Fig. 2) (claim 2) wherein the first pivot point and the second pivot point are positioned between opposing sides of the vehicle body along a lateral axis thereof, (See FIG. 2) (claim 3) wherein the first pivot point and the second pivot point are each located outside of a passenger compartment 17 of the vehicle body, (claim 4) and wherein the second pivot point is positioned within a cavity defined between a floorboard 30 of the autonomous vehicle and a running board of the autonomous vehicle. (see FIG. 2 – note the cavity houses elements 120 as well as elements 43,44) (claim 5)
Reiter further discloses wherein the door assembly is movable between an open position and a closed position to permit selective access to a passenger compartment defined by the vehicle body, (claim 6) wherein: when the door assembly is in the closed position, the first linkage arm is positioned entirely within a cavity defined by an exterior surface of the vehicle body; and when the door assembly is in the open position, only a portion of the first linkage arm is positioned outside of the cavity, (see FIGS. 2 and 9) (claim 7) wherein a shape of the first linkage arm corresponds to a shape of the cavity defined by the exterior surface of the vehicle body, (claim 8) and wherein the second linkage arm comprises a first portion and a second portion that is oriented substantially perpendicular to the first portion. (see FIG. 3) (claim 9)
Reiter further discloses wherein the door assembly is a first door assembly, wherein the autonomous vehicle comprises a second door assembly 118 and a second linkage assembly pivotably fixing the second door assembly to the vehicle body, the second linkage assembly comprising: a third linkage arm 112 pivotably fixing the second door assembly to the vehicle body at a third pivot point thereon; and a fourth linkage arm 24 pivotably fixing the second door assembly to the vehicle body at a fourth pivot point thereon, the fourth pivot point spaced apart from the third pivot point along a longitudinal axis of the vehicle body and a vertical axis of the vehicle body, wherein movement of the third linkage arm and the fourth linkage arm causes the second door assembly to translate along the longitudinal axis and a lateral axis of the vehicle body. (claim 10)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of US 2014/0077523 to Choi.
Reiter discloses an autonomous vehicle comprising: a vehicle body 14; and 
a double door comprising a first door assembly 18 and a second door assembly 118, wherein at least one of the first door assembly or the second door assembly is movable between an open position and a closed position to selectively couple a door panel to the vehicle body. Reiter fails to disclose that at least one of the first door assembly or the second door assembly is movable between an open position and a closed position to selectively couple a vertical support to the vehicle body.
Choi teaches of a vertical support 210, 110 attached to two door assemblies of a vehicle body.(see FIGS. 3, 4, and at least [0031])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include vertical supports with the Reiter door assemblies, as taught by Choi, in order to improve side strength of the vehicle without the B pillar. Furthermore, by combining the teachings of Choi with Reiter, Reiter, as applied above, discloses at least one of the first door assembly or the second door assembly is movable between an open position and a closed position to selectively couple a vertical support to the vehicle body. (claim 11)
Reiter, as applied above, further discloses wherein: when the at least one of the first door assembly or the second door assembly is in the closed position, the vertical support is coupled to the vehicle body; and when the at least one of the first door assembly or the second door assembly is in the open position, the vertical support is decoupled from the vehicle body. (claim 12)
Reiter, as applied above, further discloses wherein the vertical support is integral with the first door assembly (claim 13) and wherein: a first portion of the vertical support is integral with the first door assembly of the double door; and a second portion of the vertical support is integral with the second door assembly of the double door. (claim 14)
Reiter discloses an autonomous vehicle comprising: 
a vehicle body; 
a double door comprising a first door assembly and a second door assembly, the first door assembly and the second door assembly each movable between an open position and a closed position to permit access to an interior of the vehicle body via an opening defined by the vehicle body.
Reiter fails to disclose a vertical support coupled to the vehicle body.
Choi teaches of a vertical support 210, 110 attached to two door assemblies of a vehicle body.(see FIGS. 3, 4, and at least [0031])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a vertical support with a Reiter door assembly, as taught by Choi, in order to improve side strength of the vehicle without the B pillar.


Furthermore, by combining the teachings of Choi with Reiter, Reiter discloses, as applied above, a vertical support coupled to the vehicle body and movable along a longitudinal axis of the vehicle body, 
wherein when the first door assembly is in the open position, the vertical support is positioned at a first location within the opening, and 
wherein when the first door assembly is in the closed position, the vertical support is positioned at a second location within the opening, the second location being different than the first location. (see FIG. 2) (claim 15)
Reiter, as applied above, further discloses wherein: the first location corresponds to a middle of the opening; and the second location corresponds to an edge of opening. (claim 16)
Reiter, as applied above, further discloses wherein the first door assembly is pivotably fixed to the vehicle body via a linkage assembly comprising: a first linkage arm pivotably fixing the first door assembly to the vehicle body at a first pivot point thereon; and a second linkage arm pivotably fixing the first door assembly to the vehicle body at a second pivot point thereon, the second pivot point spaced apart from the first pivot point along a longitudinal axis of the vehicle body and a vertical axis of the vehicle body, wherein movement of the first linkage arm and the second linkage arm causes the first door assembly to translate along the longitudinal axis and a lateral axis of the vehicle body. (claim 17)
Reiter, as applied above, further discloses wherein the vertical support is coupled to the first door assembly via one or more linkage arms 211,212. (claim 18)
Reiter, as applied above, further discloses wherein the first pivot point and the second pivot point are each located outside of an interior of the vehicle body. (claim 20)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634